Citation Nr: 1809159	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-44 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert Gillikin II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to November 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript is in the Veteran's record.  In November 2011, September 2013, and December 2016 the case was remanded for additional development.  


FINDING OF FACT

In December 2016 (pursuant to the Board's December 2016 remand instructions), the Veteran was asked to provide authorizations needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claims; more than a year has passed since the December 2016 request and he has not complied.  


CONCLUSION OF LAW

By failing to submit requested authorizations for VA to obtain critical evidence needed to properly adjudicate his claim, the Veteran has abandoned such claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in August 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his attorney has raised any issues with the duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA correspondence dated in December 2016 asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disability at issue, to specifically include records pertaining to an intercurrent (February 2007) on-the-job back injury while working for Volvo and the associated Workers' Compensation disability determination and medical records considered in connection with that determination.  He has not responded.  Because he has declined to assist with development for outstanding pertinent records/evidence, any medical opinions offered are based on an incomplete disability picture (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's refusal to cooperate, any further attempt at development (for  outstanding records and an adequate examination/opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for  VA to obtain the records).  Given the circumstances, VA has met its assistance obligations.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  At the August 2011 Board hearing, the Veteran testified that, in 2007, he severely injured his back in an on-the-job accident.  He stated, "Then I hurt it again in '07 when I did - that's when I went out on disability after that because my back was messed up so bad."  The record contains private treatment records from February 2007 which show that while working at a Volvo factory, the Veteran stepped on a hose, twisted his left leg, "and felt a big crack in his lower back and has been having severe sharp constant pain in the left lower back since that time."  MRI showed mild to moderate size L4-L5 left posterolateral broad-based disc protrusion impinging upon the laterally exiting left L4 nerve root and a radial tear of the annulus fibrosis.  A November 2010 private clinical record notes that he was receiving Workers' Compensation benefits for a back disability.  Accordingly, in December 2016, the Board remanded this claim to obtain all records relating to the postservice intervening injury, to include records pertaining to the Veteran's award of Workers' Compensation benefits (to obtain a more accurate and complete history and disability picture).  Notably, the December 2016 remand stated: "The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned."

In December 2016 (pursuant to the Board's remand), the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter asking him to submit releases needed to secure such records, including specifically "all records pertaining to your award of Workers' Compensation benefits, to include a copy of the award and all records considered in connection with the award."  While he provided releases for several treating medical professionals, he did not provide a release for the Workers' Compensation records.  

The Board's review of the file notes that an April 2014 VA spine examination report contains a negative nexus opinion.  Upon interview and examination of the Veteran, as well as review of the available records, the examining physician opined it less likely than not that the Veteran's reported back injury in service "is contributing to any significant degree to his current disability."  As explained above, without complete records pertaining to the February 2007 on-the-job back injury, to include the Workers' Compensation disability determination (which presumably identifies the scope of back disability due to that injury) and related medical records, any medical opinions offered is (and would continue to be) based on an incomplete disability picture (and therefore inadequate for rating purposes) .  The Board finds that, in light of the Veteran's repeated refusal to cooperate, any further attempt at development (for the outstanding records and an adequate examination and opinion) would be pointless.  See Barr, supra.  The duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claim].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The critical facts at this stage are clear-the Veteran has not provided the releases necessary for VA to secure critical evidence he identified as pertinent.  The Board finds that his failure to cooperate with VA's efforts to secure evidence critical in this matter frustrates VA's attempts to ascertain the true complete history of the disability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of the matter.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the U.S. Court of Appeals for Veterans Claim has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for a low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter; accordingly, the appeal in the matter must be dismissed.  38 U.S.C. § 7105(d)(5).

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.


ORDER

The appeal seeking service connection for a low back disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


